     Case 19-51323-btb            Doc 267    Entered 03/22/21 16:51:39   Page 1 of 3



 1   Richard F. Holley, Esq. (NV Bar No. 3077)
     Email: rholley@nevadafirm.com
 2   Andrea M. Gandara, Esq. (NV Bar No. 12580)
     Email: agandara@nevadafirm.com
 3   HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
 4   Las Vegas, Nevada 89101
     Telephone: 702/791-0308
 5   Facsimile: 702/791-1912

 6   Attorneys for W. Donald Gieseke, Chapter 11 Trustee

 7

 8

 9                                UNITED STATES BANKRUPTCY COURT

10                                          DISTRICT OF NEVADA

11   IN RE:                                              Case No.: 19-51323-BTB
                                                         CHAPTER 11
12   OWENS PRECISION, INC.,
                                                         AMENDED1 NOTICE OF DEADLINE FOR
13                      Debtor.                          FILING OF ADMINISTRATIVE CLAIMS
14                                                       Judge: Hon. Bruce T. Beesley
15

16   TO: ALL POTENTIAL HOLDERS OF ADMINISTRATIVE CLAIMS
17            NOTICE IS HEREBY GIVEN that each person or entity that asserts an administrative
18   claim against Debtor Owens Precision, Inc. (the “Debtor”), excluding W. Donald Gieseke,
19   Chapter 11 Trustee and counsel for W. Donald Gieseke, Chapter 11 Trustee, shall file a request
20   for payment of such Administrative Claims on or before the deadline on May 11, 2021.
21            NOTICE IS FURTHER GIVEN that to be considered for payment in accordance with
22   11 U.S.C. §503(b), any potential holders of administrative claims must file and serve Proofs of
23   Claim or request for payment of administrative claims including without limitation applications
24   for allowance and disbursement of professional fees, excluding W. Donald Gieseke, Chapter 11
25   Trustee and counsel for W. Donald Gieseke, Chapter 11 Trustee, on or before May 11, 2021.
26   ///
27
     1
      Amended to correct date reference from April 27, 2021 to May 11, 2021. May 11, 2021 is the
28   deadline to file and serve Proofs of Claim or request for payment of administrative claims.

     14355-01/2573015.docx
     Case 19-51323-btb        Doc 267      Entered 03/22/21 16:51:39        Page 2 of 3



 1            NOTICE IS FURTHER GIVEN that any potential holders of an administrative claim

 2   arising in this case that fail to file and serve requests for payment of administrative claims and/or

 3   applications for allowance and disbursement of professional fees, excluding W. Donald Gieseke,

 4   Chapter 11 Trustee and counsel for W. Donald Gieseke, Chapter 11 Trustee, on or before May 11,

 5   2021, shall be barred from asserting an administrative claim against the Debtor, its estate, its

 6   successor(s), and property of the Debtor or its estate.

 7            Dated this 22nd day of March, 2021.

 8                                                     HOLLEY DRIGGS

 9                                                       /s/ Andrea M. Gandara
                                                       Richard F. Holley, Esq. (NV Bar No. 3077)
10                                                     Andrea M. Gandara, Esq. (NV Bar No. 12580)
                                                       400 South Fourth Street, Third Floor
11                                                     Las Vegas, Nevada 89101
12                                                     Attorneys for W. Donald Gieseke,
                                                       Chapter 11 Trustee
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -2-
     14355-01/2573015.docx
     Case 19-51323-btb          Doc 267    Entered 03/22/21 16:51:39         Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that I am an employee of Holley Driggs, and that on the 22nd day of March

 3   2021, I caused to be served a true and correct copy of AMENDED NOTICE OF DEADLINE

 4   FOR FILING OF ADMINISTRATIVE CLAIMS in the following manner:

 5                      (ELECTRONIC SERVICE)          Under Local Rule 5005 of the United States

 6   Bankruptcy Court for the District of Nevada, the above-referenced document was electronically

 7   filed on the date hereof and served through the Notice of Electronic Filing automatically generated

 8   by that Court’s facilities.

 9                      (UNITED STATES MAIL)          By depositing a copy of the above-referenced

10   document for mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada,

11   to the parties listed on the attached service list, at their last known mailing addresses, on the date

12   above written.

13                      (OVERNIGHT COURIER) By depositing a true and correct copy of the above-
14   referenced document for overnight delivery via Federal Express, at a collection facility maintained
15   for such purpose, addressed to the parties on the attached service list, at their last known delivery
16   address, on the date above written.
17                      (FACSIMILE) That I served a true and correct copy of the above-referenced
18   document via facsimile, to the facsimile numbers indicated, to those persons listed on the attached
19   service list, on the date above written.
20
                                                                  /s/ Olivia Swibies
21                                                          An employee of Holley Driggs

22

23

24

25

26

27

28

     14355-01/2573015.docx
